ALLOWANCE
The Examiner was persuaded by the arguments filed on 12/20/21, and in view of those arguments as well as the amendments to the claims, the Examiner finds claims 1-15 allowable. In particular, the Examiner was persuaded that the claims—as currently amended—are now directed to a practical application of the underlying technology. (See Remarks, pp. 13-14.) Therefore, the Examiner withdraws the outstanding rejection of claims 1-15 under § 101.
The present application is being examined under the pre-AIA  first to invent provisions.


Reasons for Allowance
Claims 1-15 are allowed. Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Modha discloses a neuromorphic computing system utilizing a crossbar array. The system also specifically uses an event-driven architecture and time-division multiple access. (See e.g. [0047].) Although the disclosure mentions axonal delay (see [0057]), the disclosure does not address determining a delay period, or updating a bit map corresponding to a particular delay period. (US 2012/0109866 A1.)
Smallridge discloses a timestamp neural network which may be implemented using analog electrical circuitry. (See e.g. [0015].) The disclosure does not address determining a delay period, or updating a bit map corresponding to a particular delay period. (US 2010/0257130 A1.)
Izhikevich disclose a neuromorphic system which implements post-synaptic update delays (see e.g. [0074]-[0076] and [0107]), but does not address updating a bit map corresponding to a particular delay period. (US 2013/0073499 A1.)

updating a first bit map corresponding to a first delay period equal to a second difference between a pre-determined delivery delay and the first difference by updating a bit of the first bit map that corresponds to a first axon of a core circuit that the incoming firing event targets.
Independent claims 6 and 11 are allowable for the same reason as claim 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124